


110 HR 6967 IH: Debt Repayment Instead of Pork Act of

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6967
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mrs. McMorris Rodgers
			 (for herself and Mr. McCotter)
			 introduced the following bill; which was referred to the
			 Committee on Rules, and
			 in addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Budget and Impoundment Control
		  Act of 1974 to require that, for a fiscal year, the total amount of money
		  dedicated for earmarks may not exceed the estimated budget surplus for that
		  year.
	
	
		1.Short titleThis Act may be cited as the
			 Debt Repayment Instead of Pork Act of
			 2008.
		2.Budgetary
			 enforcement to limit money dedicated for earmarks
			(a)In
			 generalTitle III of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new section:
				
					316.Limitation on total annual outlays for
		  earmarks(a)LimitationIt shall not be in order in the House of
				Representatives or the Senate to consider any bill, joint resolution,
				amendment, motion, or conference report providing new budget authority for
				earmarks if—
							(1)the enactment of that bill or resolution as
				reported;
							(2)the adoption and enactment of that
				amendment; or
							(3)the enactment of that bill or resolution in
				the form recommended in that conference report;
							would
				cause the level of total outlays for earmarks for any fiscal year to exceed the
				amount of the estimated budget surplus for that fiscal year. For any fiscal
				year in which there is no budget surplus, it shall not be in order to consider
				any such measure that carries an earmark.(b)Estimates of
				SurplusesBy March 1 of each calendar year, the Director of the
				Congressional Budget Office shall prepare an estimate of the surplus or deficit
				for the fiscal year beginning in that calendar year and submit that estimate to
				the Committees on the Budget of the House of Representatives and the Senate.
						(c)DefinitionAs
				used in this section, the term earmark has the meaning given the
				term congressional earmark by clause 9(d) of rule XXI of the
				Rules of the House of
				Representatives.
						.
			(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 315 the following new item:
				
					
						Sec. 316. Limitation on total annual
				outlays for
				earmarks.
					
					.
			3.Effective
			 dateThe amendments made by
			 this Act shall apply to fiscal years beginning after its date of
			 enactment.
		
